Citation Nr: 1207781	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an eye injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for a hand disability. 

4.  Entitlement to service connection for headaches, to include as secondary to residuals of an eye injury.

5.  Entitlement to service connection for coronary artery disease.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970, including service in the Republic of Vietnam from January 1969 to January 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of September 2007 and June 2009 by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).

The RO granted service connection for type II diabetes mellitus in the June 2009 rating decision currently on appeal.  The RO evaluated the Veteran's type II diabetes mellitus as 10 percent disabling, effective April 28, 2008.  The Veteran was notified of this decision and provided his appellate rights.  The RO subsequently increased the Veteran's disability rating for type II diabetes mellitus to 20 percent, effective November 18, 2008.  See October 2009 rating decision.  Although the Veteran filed a timely notice of disagreement with respect to the initial disability rating assigned, and was provided a statement of the case, he specifically withdrew this issue from appellate consideration.  See November 2009 statement.  Thus, this issue is no longer before the Board for appellate consideration.

The decision below grants the claim of service connection for coronary artery disease.  It also grants an application to reopen previously denied claims of service connection for an eye disability and a skin disability.  The underlying issues of service connection for an eye disorder and a skin disorder are addressed in the remand that follows the decision below.  Also addressed in the remand is a claim for an evaluation in excess of 30 percent for PTSD and claims of service connection for a hand disability, headaches, and hypertension.


FINDINGS OF FACT

1.  The Veteran originally filed a service connection claim for burned eyes, skin rash, and swelling and blotching of the hands in February 1978.  

2.  The RO denied the Veteran's claims of entitlement to service connection for corneal burn residuals, a skin condition, and swelling and blotching of the hands in a rating decision dated in June 1978.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

3.  The Veteran sought to reopen his service connection claims for a skin rash and corneal burn residuals in November 1996.  

4.  The RO denied the Veteran's claim of entitlement to service connection for body rash (previously rated as a skin condition and swelling and blotching of the hands) and corneal burn residuals in a rating decision dated in February 1997.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

5.  The evidence submitted since the February 1997 rating decision was not previously of record, relates to unestablished facts, and raises a reasonable possibility of substantiating the claims of service connection for residuals of an eye injury and a skin disorder.

6.  The Veteran had active service from August 1968 to August 1970, including service in the Republic of Vietnam.  

7.  The Veteran has coronary artery disease.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of an eye injury is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a skin disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran has coronary artery disease that is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

The Veteran originally filed a service connection claim for burned eyes, skin rash, and swelling and blotching of the hands in February 1978.  The RO denied the Veteran's claims of entitlement to service connection for corneal burn residuals, a skin condition, and swelling and blotching of the hands in a rating decision dated June 1978.  This was done on the grounds that there was no current disability.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105 (West 2002).  

The Veteran sought to reopen his service connection claims for skin rash and corneal burn residuals in November 1996.  The RO denied the Veteran's application in a rating decision dated in February 1997 on the grounds that there was no current disability.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105.  

Most recently, the Veteran sought to reopen his service connection claims for residuals of an eye injury and a skin disorder, to include as due to exposure to Agent Orange, in September 2006.  The RO appeared to treat this submission as an original claim and there is no indication of record that the RO considered whether new and material evidence was needed or submitted to reopen these claims.  Instead, the RO denied the Veteran's service connection claims on the merits, noting that there was no evidence that these disabilities were incurred in or caused by service.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.

In light of the procedural history described above, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the February 1997 RO rating decision is the last final disallowance with respect to the claims to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claims of entitlement to service connection for residuals of an eye injury and a skin disorder, to include as due to exposure to Agent Orange, should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011); see also, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the February 1997 rating decision consisted of the Veteran's service treatment records, VA treatment records, and lay statements.  The Veteran was afforded a clinical evaluation and physical examination in August 1968 prior to entering service.  The clinical evaluation was normal and no evidence of an eye disability or a skin disorder was found.  The Veteran was subsequently treated for tinea cruris and tinea corporis in June 1969.  Later that same month, the Veteran sustained corneal burns and was treated for keratoconjunctivitis caused by intense light from welding.  A follow-up treatment note in June 1969 indicated that the Veteran's eye symptoms "cleared."  The Veteran was also treated for urticaria in August 1969.  The Veteran was afforded a clinical evaluation and physical examination in July 1970 prior to discharge from service.  The clinical evaluation was normal and no evidence of an eye disability or a skin disorder was found.  

The Veteran was afforded a VA examination in May 1978.  He reported subjective complaints of intermittent pain, swelling, and red blotches on both hands.  He also reported recurrent bouts of hives on his trunk and extremities.  According to the Veteran, he developed pain and swelling in the hands, as well as reddish blotches, while in service.  The Veteran denied in-service treatment, but stated that he had to quit his job at a box factory because of the pain and swelling in his hands.  The Veteran also indicated that he sustained welding burn injuries to both eyes in service for which he received treatment.  He denied further eye discomfort at the time of the examination.  According to the Veteran, he was also treated for hives, ringworm, and urticaria in service and had recurrent problems since that time.  A physical examination was essentially normal, except for a mildly excoriated area on the lateral aspect of the left leg.  X-rays of the Veteran's hands were normal.

In March 1996, the Veteran reported having a soft tissue lump on the posterolateral aspect of the right calf for three years.  A physical examination revealed a fingertip-sized irritated lesion on the posterolateral aspect of the right calf.  The lesion was surgically excised later that same month.  

Evidence received subsequent to the February 1997 rating decision includes VA treatment records, private treatment records, and lay statements.  In March 2002, the Veteran reported subjective complaints of "knots" in his hands, legs, and feet which resulted in severe pain.  Later that same month, the Veteran was found to have skin lesions on the arms, back and axilla.  The VA examiner also noted that the Veteran had degenerative joint disease in multiple areas, including the hands, and sought to rule out arthritis and fibromyalgia.  X-rays of the hands were unremarkable except for an old fracture of the left fourth digit.  The examiner expressed the opinion that the Veteran's cramps could have been related to the Veteran's use of Lipitor or his occupation as a truck driver.  

The Veteran was treated for early pigmented seborrheic keratosis of the right arm in April 2002.  The Veteran had a skin growth removed from his right arm in May 2002, and in a September 2002 private cardiology note, the Veteran's past medical history was significant for "drawing up" of the hands after taking Lipitor.  A physical examination dated in January 2003 revealed evidence of mild degenerative changes in the hands.  The Veteran had additional skin tags removed in February 2007.  His past medical history was significant for degenerative joint disease, among other conditions.  At a March 2007 VA eye examination, the Veteran was found to have lenticular changes in the bilateral eyes, dermatochalasis, and refractive error "trifs."

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

The Veteran's service connection claims for residuals of an eye injury and a skin disorder were earlier denied because there was no evidence of a current disability.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if newly submitted evidence, and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The evidence described in detail above, to include VA and private treatment records, shows current diagnoses of an eye disability and a skin disorder.  This is newly submitted evidence and suggests that, if combined with VA assistance, a reasonable possibility exists of substantiating the claims.  Shade, 24 Vet. App at 116-18.  Accordingly, the claims of entitlement to service connection for residuals of an eye injury and a skin disorder are reopened.

II.  Coronary Artery Disease

The Veteran contends that he is entitled to service connection for heart disease, diagnosed as coronary artery disease (CAD), to include as due to exposure to Agent Orange.  In the alternative, the Veteran alleges that his heart disease was aggravated by his service-connected type II diabetes mellitus.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 3.303(d).  Service connection for certain disabilities, including cardiovascular-renal disease, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a) (2011). According to Allen v. Brown, 7 Vet. App. 439, 447-49 (1995), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).

According to 38 U.S.C.A. § 1116(f) (West 2002) , for the purposes of establishing service connection for a disability or death resulting from exposure to an herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also, 38 C.F.R. § 3.307(a)(6). 

Under 38 C.F.R. § 3.309(e), certain diseases and certain types of cancers, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  Ordinarily, the diseases listed in 38 C.F.R. § 3.309(e) shall become manifest to a degree of 10 percent or more at any time after discharge from service. Id.  Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).
 
With respect to the claim that the Veteran in this case had a disability which was the result of Agent Orange exposure in service, the Veteran's service personnel records showed that he had active service from August 1968 to August 1970, including service in the Republic of Vietnam from January 1969 to January 1970.  Therefore, exposure to Agent Orange may be presumed. 

However, the Veteran must also show that he was diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) to establish presumptive service connection based on exposure to Agent Orange.  It is important to note that the diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by the National Academy of Sciences (NAS).  The NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure."  64 Fed. Reg. 59,232 -59,243 (Nov. 2, 1999).  Reports from NAS are submitted at two-year intervals to reflect the most recent findings.  Based on input from the NAS reports, the Congress amends the statutory provisions of the Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates the necessary regulatory changes to reflect the latest additions of diseases shown to be associated with exposure to herbicides. 

Recently, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (Aug. 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216. 

For the purposes of 38 C.F.R. § 3.309(e), ischemic heart disease means any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  See 75 Fed. Reg. 53,205.  Ischemic heart disease is "an inadequate supply of blood and oxygen to a portion of the myocardium."  Id.  As indicated above, the new regulations specifically enumerate CAD as a form of ischemic heart disease, subject to the presumptive provisions.  This amended rule applies to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  75 Fed. Reg. 53202.  The amended rule is applicable in this case as the Veteran's claim was pending before VA on that date.   

As the Veteran is presumed to have been exposed to herbicides in service and has developed a form of ischemic heart disease, diagnosed as CAD, the Board finds that service connection is warranted on a presumptive basis.  See also VA and private treatment records and examination reports dated February 1999 (diagnosing stress [test]-induced ischemia and/or diminished coronary flow reserve); December 2001 (diagnosing CAD, status-post quadruple coronary artery bypass graft in 1997); March 2005 (diagnosing atherosclerotic heart disease, status-post stent placement); and January 2009 (diagnosing valvular heart disease and CAD).  Accordingly, service connection for coronary artery disease is granted. 


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for residuals of an eye injury is granted to this extent only.

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for a skin disorder is granted to this extent only.

Service connection for coronary artery disease is granted.


REMAND

Preliminarily, VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO must request all VA medical records pertaining to the Veteran from August 11, 2009.  In addition, the Veteran must be contacted on remand and asked to identify any and all sources of treatment for the disabilities at issue that are not already of record.

The Veteran contends that he is entitled to service connection for residuals of an eye injury, a skin disorder, to include as due to exposure to Agent Orange, a bilateral hand disability, claimed as a arthritis, and headaches, to include as due to residuals of an eye injury.  In light of the Board's decision to reopen the claims of entitlement to service connection for residuals of an eye injury and a skin disorder, additional evidentiary development is required.  Namely, the RO must afford the Veteran VA examinations on remand in conjunction with the reopened service connection claims to determine the etiology of these currently diagnosed disabilities and their relationship to service, if any.  

With respect to the Veteran's claim of entitlement to service connection for a hand disability, service treatment records showed that the Veteran sustained a chip fracture to the right little finger in December 1969.  The July 1970 clinical evaluation and physical examination administered prior to discharge from service was negative for any hand disabilities.  Post-service VA treatment records dated March 2002 noted that the Veteran had degenerative joint disease in multiple areas, including the hands, and the examiner sought to rule out arthritis and fibromyalgia.  X-rays of the hands were unremarkable except for an old fracture of the left fourth digit.  The examiner expressed the opinion that the Veteran's cramps could have been related to the Veteran's use of Lipitor or his occupation as a truck driver.  In a September 2002 private cardiology note, the Veteran's past medical history was significant for "drawing up" of the hands after taking Lipitor.  A physical examination dated in January 2003 revealed evidence of mild degenerative changes in the hands.  A past medical history taken in February 2007 was likewise significant for degenerative joint disease, among other conditions.

The Board acknowledges that the Veteran in the past filed a service connection claim for swelling and blotching of the hands.  This claim was denied on more than one occasion.  See June 1978 and February 1997 rating decisions.  However, this claim was evaluated in the past as a skin disability, rather than the orthopedic disability (i.e., arthritis) the Veteran now claims.  Additionally, the RO denied service connection for symptoms (swelling and blotching), not a specifically diagnosed disease.  Accordingly, the Veteran's service connection claim for a hand disability, claimed as arthritis, is separate and distinct from the previously denied swelling and blotching.  Therefore, new and material evidence is not required in this case and the Veteran must be afforded a VA examination on remand to determine the etiology of any currently diagnosed bilateral hand disability and its relationship to service, if any.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 203-04 (2009).   

The Board also finds that the Veteran's service connection claim for headaches is inextricably intertwined with his service connection claim for residuals of an eye injury.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Additionally, the Veteran must be afforded a VA examination on remand to determine the etiology of the claimed headaches and their relationship to service, if any.  

The Veteran further contends that he is entitled to service connection for hypertension, to include as due to exposure to Agent Orange.  In the alternative, the Veteran alleges that his hypertension was aggravated by his service-connected type II diabetes mellitus.  The Veteran was afforded a VA hypertension examination in January 2009.  The examiner diagnosed essential hypertension and expressed the opinion that this disability was "not likely" secondary to the Veteran's service-connected type II diabetes mellitus because hypertension was diagnosed approximately ten years prior to the examination.  The examiner also found no evidence of diabetic nephropathy.  The Board finds this examination report to be inadequate for evaluation purposes because the examiner failed to provide an opinion on the issue of whether the Veteran's service-connected type II diabetes mellitus has aggravated his currently diagnosed hypertension.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  On remand, therefore, the Veteran must be afforded a new VA examination to determine the etiology of the currently diagnosed hypertension and its relationship to service or a service-connected disability, if any.  

The RO granted service connection for PTSD in a rating decision dated in December 2008.  The RO evaluated the Veteran's PTSD as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective December 30, 2002.  The Veteran was notified of this decision and provided his appellate rights.  In January 2009 (and within one year from the date of the original rating decision), the Veteran requested an increased rating for his service-connected PTSD.  Specifically, the Veteran indicated that his PTSD symptoms increased in severity.  However, he also indicated that he was satisfied with the initial disability rating and the effective date assigned.  Following the submission of additional evidence, the RO issued another rating decision in June 2009 in which it continued the Veteran's 30 percent disability rating for PTSD.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  

According to 38 C.F.R. § 3.156(b) (2011), new and material evidence received prior to the expiration of the appeal period will have been considered to have been filed in connection with the claim which was pending at the beginning of the appeal period.  Since the Veteran expressed satisfaction with the initial disability rating and effective date assigned in the January 2009 statement, and simply stated that his service-connected PTSD had worsened, the Board finds that the issue currently on appeal before the Board is more appropriately styled as an increased rating claim for PTSD, rather than an initial rating claim.  See 38 C.F.R. § 3.156(b).

The Veteran was most recently afforded a VA examination in connection with this claim in May 2009.  The Veteran subsequently submitted statements in July and November 2009 in which he indicated that his service-connected PTSD had increased in severity.  VA treatment records also reflected fluctuating Global Assessment of Functioning (GAF) scores.  VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Accordingly, the Veteran must be afforded a new VA examination on remand to ascertain the severity of his service-connected PTSD.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the AOJ must obtain all relevant VA medical records from August 11, 2009.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records VA was unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be scheduled for a VA examination to determine the etiology of any and all currently diagnosed eye disabilities.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  

Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether any currently diagnosed eye disability is a congenital/developmental defect or a disease process.  A disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)).  If the examiner determines that the eye disability is a congenital/developmental defect, the examiner is asked to indicate whether there was a superimposed disease or injury in service, to include corneal burns, that resulted in additional disability.  The examiner must also provide an opinion as to whether any currently diagnosed eye disability at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be scheduled for a VA examination to determine the etiology of the currently diagnosed skin disorder.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether any currently diagnosed skin disorder at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be scheduled for a VA examination to determine the etiology of the currently diagnosed hand disability.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether any currently diagnosed hand disability at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be scheduled for a VA examination to determine the etiology of the claimed headaches.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran has currently diagnosed headaches and if so, whether they at least as likely as not (i.e., 50 percent or greater possibility) began in or were related to the Veteran's active service or any incident therein.  The examiner must also indicate whether the headaches are caused or made worse by the eye disability. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The Veteran must be scheduled for a VA examination to determine the etiology of the currently diagnosed hypertension.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the currently diagnosed hypertension at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.  The examiner should also provide an opinion as to whether the Veteran's currently diagnosed hypertension has been caused or made worse by a service-connected disability, including type II diabetes mellitus or coronary artery disease.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

7.  The Veteran must be afforded a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to  complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Any other symptoms beyond those enumerated should also be described.  The examiner must enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must also elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain employment due to his service-connected PTSD.  

8.  The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  After the requested examinations have been completed, the AOJ must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  Examination reports must be returned to the examiners if they are deficient in any manner.

10.  Thereafter, the AOJ must undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


